 

Case 1:17-cr-20832-DPG Document 71 Entered on FLSD Docket 04/08/2020 Page 1 of 25

Juan C Ramon
201 West Riverbend Drive
Sunrise, Fl 33326-2222

April 1, 2020
Honorable Judge Darrin P. Gayles

Wilkie D. Ferguson, Jr. United States Courthouse
400 North Miami Avenue

Room 11-1

Miami, Florida 33128

Re: inmate Juan Carlos Ramon-iturralde

Register No. 16662-104 / FCI BUTNER LOW
United States

V.
JUAN CARLOS RAMON-ITURRALDE

Case Number 17-20832-Cr /So.Dist Florida

Dear Judge Gayles:

My name is Juan C Ramon JR, | am writing on behalf of my father, Juan C Ramon-lIturralde Register No.
16662-104. At this time, | am respectfully requesting on behalf of my father, Juan Carlos Ramon-
Iturralde, that you review all of his medical records to date as well as the court file and take into
consideration the current pandemic. As it is to my knowledge an inmate in the prison has tested positive
you can imagine my concern for my father’s well-being. The purpose of my request is that this will help
you to evaluate his qualifications for a compassionate release home confinement. Also, | want to assure
you this not an attempt to avoid serving his sentence; it is a plea to allow a very ill man to be near his
family for the remainder of his life.

On September 24, 2018, my father, Juan Carlos Ramon-lturralde suffered a major, life-threatening and
life-changing, cardiac episode. He expired more than once during the attempts to save his life.
Fortunately, for the sake of my life as well as my son's and my young brothers lives, his medical team
was able to revive him. It has been a difficult journey for him to try to regain some quality of life.

On March 26, 2019, my father, Juan Carlos Ramon-iturralde, was sentenced to serve a two-year prison
sentence to be followed by a year of supervised release. He has never been convicted of a violent crime
and, any charges relating to violence were misunderstandings that were later dropped, as explained by
his attorney. {see attachments} My father is a religious man who, throughout my life, has been known to
Case 1:17-cr-20832-DPG Document 71 Entered on FLSD Docket 04/08/2020 Page 2 of 25

everyone as a dependable source of strength for family and friends. The thought that he could find
himself alone in a desperate situation and, we could lose him before our arrival is unbearable.

Attached you will find a copy of his most recent medical report (June 2019} prepared by his cardiologist.
A copy of the results of the tests ordered by the same doctor is also included. These reports are not in
the court file as they were performed after the P.S.I. was completed and filed.

My father's health at the present time is very delicate. According to his medical team, it is crucial to his
health to continue the drug therapy and be closely monitored since he suffered severe damage and loss
of function to a portion of his heart. Despite whatever legal situations he has found himself in, relating
to this case or past misunderstandings, he has always complied with his court obligations.

If he is to be released under whatever conditions the court imposes, he will be residing with me. lam
gainfully employed and have been with the same company for over 8 years in a management capacity.
Myself, along with the assistance of family and friends, promise to be totally responsible for his medical
care and daily needs. Thank you for your time and attention to my father’s situation. | look forward to
hearing from you soon.

Sincerely,

Juan C Ramon Jr.

Ps

Attachments to follow:

£
Case 1:17-cr-20832-DPG Document 71 Entered on FLSD Docket 04/08/2020 Page 3 of 25

(Office of the Attornep General
Washington, B. C. 20530

 

March 26, 2020

MEMORANDUM FOR DIRECTOR OF BUREAU PRISONS

FROM: THE ATTORNEY GENERAL We by

SUBJECT: Prioritization of Home Confinement As Appropriate in Response to
COVID-19 Pandemic

 

Thank you for your tremendous service to our nation during the present crisis. The current
situation is challenging for us all, but I have great confidence in the ability of the Bureau of Prisons
(BOP) to perform its critical mission during these difficult times. We have some of the best-run
prisons in the world and I am confident in our ability to keep inmates in our prisons as safe as
possible from the pandemic currently sweeping across the globe. At the same time, there are some
at-risk inmates who are non-violent and pose minimal likelihood of recidivism and who might be
safer serving their sentences in home confinement rather than in BOP facilities. I am issuing this
Memorandum to ensure that we utilize home confinement, where appropriate, to protect the health
and safety of BOP personnel and the people in our custody.

I. TRANSFER OF INMATES _TO HOME __CONFINEMENT WHERE
APPROPRIATE TO DECREASE THE RISKS TO THEIR HEALTH

One of BOP’s tools to manage the prison population and keep inmates safe is the ability to
grant certain eligible prisoners home confinement in certain circumstances. | am hereby directing
you to prioritize the use of your various statutory authorities to grant home confinement for inmates
seeking transfer in connection with the ongoing COVID-19 pandemic. Many inmates will be safer
in BOP facilities where the population is controlled and there is ready access to doctors and
medical care. But for some eligible inmates, home confinement might be more effective in
protecting their health.

In assessing which inmates should be granted home confinement pursuant to this
Memorandum, you are to consider the totality of circumstances for each individual inmate, the
statutory requirements for home confinement, and the following non-exhaustive list of
discretionary factors:

e The age and vulnerability of the inmate to COVID-19, in accordance with the Centers
for Disease Control and Prevention (CDC) guidelines,
Case 1:17-cr-20832-DPG Document 71 Entered on FLSD Docket 04/08/2020 Page 4 of 25

Memorandum from the Attorney General Page 2
Subject: Department of Justice COVID-19 Hoarding and Price Gouging Task Force

e The security level of the facility currently holding the inmate, with priority given to
inmates residing in low and minimum security facilities;

e The inmate’s conduct in prison, with inmates who have engaged in violent or gang-
related activity in prison or who have incurred a BOP violation within the last year not
receiving priority treatment under this Memorandum,

e The inmate’s score under PATTERN, with inmates who have anything above a
minimum score not receiving priority treatment under this Memorandum;

e Whether the inmate has a demonstrated and verifiable re-entry plan that will prevent
recidivism and maximize public safety, including verification that the conditions under
which the inmate would be confined upon release would present a lower risk of
contracting COVID-19 than the inmate would face in his or her BOP facility;

e The inmate’s crime of conviction, and assessment of the danger posed by the inmate to
the community. Some offenses, such as sex offenses, will render an inmate ineligible
for home detention. Other serious offenses should weigh more heavily against
consideration for home detention.

In addition to considering these factors, before granting any inmate discretionary release,
the BOP Medical Director, or someone he designates, will, based on CDC guidance, make an
assessment of the inmate’s risk factors for severe COVID-19 illness, risks of COVID-19 at the
inmate’s prison facility, as well as the risks of COVID-19 at the location in which the inmate seeks
home confinement. We should not grant home confinement to inmates when doing so is likely to
increase their risk of contracting COVID-19. You should grant home confinement only when BOP
has determined—based on the totality of the circumstances for each individual inmate—that
transfer to home confinement is likely not to increase the inmate’s risk of contracting COVID-19.

Il. PROTECTING THE PUBLIC

While we have an obligation to protect BOP personnel and the people in BOP custody, we
also have an obligation to protect the public. That means we cannot take any risk of transferring
inmates to home confinement that will contribute to the spread of COVID-19, or put the public at
risk in other ways. I am therefore directing you to place any inmate to whom you grant home
confinement in a mandatory 14-day quarantine period before that inmate is discharged from a BOP
facility to home confinement. Inmates transferred to home confinement under this prioritized
process should also be subject to location monitoring services and, where a court order is entered,
be subject to supervised release.

We must do the best we can to minimize the risk of COVID-19 to those in our custody,
while also minimizing the risk to the public. I thank you for your service to the country and
assistance in implementing this Memorandum.
 

%
.
5 id cf
. g
. Po, -
. -
o ‘
ea ©
*
a
. .
s
.
‘ a
«
:
.
,
,
.
Ramon, Juan (MR # 5083 /UZ) .
ase 1:17-cr-20832-DPG Document 71 Entered on FLSD Docket 04/08/2020 Page 6 of 25

| ‘Results ECHO (Order 1287611371)

Patient Info . ceewee,
PatientName = S€X_ DOB
Ramon, Juan Male 08/30/1959

{5883702) ,

6/13/2019 4:34 PM - Cchs, , Sdynamics Oru In

: Results

i ee rn re nS me mt

Echocardiography Report: Transthoracic Echo
Weston Clinic

Date of service: 6/13/2019 3:11:47 PM
Accession $: 156753*SDW

Ordering physician: DAVID G WOLINSKY and DR. WOLINSKY
Indication: Ischemic cardiomyopathy [125.5] -

Technologist: Amy Jimenez RDCS
Interpreting physician: Craig Asher MD

PATIENT:

Name: JUAN RAMON
MRN; 5083702
DOB: 8/30/1953
Age: 59 years
Gender: M

Primary rhythm: sinus.
Height: 175.30 cm BSA: 2.16 m?
Weight: 95.57 kg BMI: 31.1 kg/m?

Heart rate 87 bpm
Blood pressure 97/72 mmHg

Color Doppler was utilized to interrogate the cardiac valves assessed and
spectral

Doppler was utilized to determine the flow velocities and pressure
gradients
reported in this exam.

MEASUREMENTS :

Value Indexed Normal

Ramon, Juan (MR# 5083702) ) | Page 1 of 5

 
Kamon, Juan UMUC # 2055 sUZ)

Case 1:17-cr-20832-DPG Document 71 Entered on FLSD Docket 04/08/2020

Page 7 of 25

- Left atrium diameter 4.1 cm (2D) LAd < 4

LV ID (diastole) 6.3 cm (2D)

LV ID (systole) 5.3 cm (2D)

IvS, leaflet tips . 0.6 cm (2D} .

Posterior wall thickness 0.6 cm (2D)

Left ventricular mass 144 g (2D) 67 g/m?

LV stroke volume 55 ml (2D biplane)

LV end diastolic volume 162 ml (2D biplane) 75.0 mi/m? 34<=EDVi<75
LV end systolic volume 107 mL (2D biplane) 49.6 mil/m?
Ejection Fraction 34 % (2D biplane) EF > 52

FINDINGS:

LEFT VENTRICLE
The left ventricle is dilated.
Left ventricular systolic function is moderately decreased regionally.

Grade III left ventricular diastolic dysfunction. The findings are
consistent witn

elevated mean LAP and LVEDP.
Mitral annular lateral E/e*: 34.5. Mitral annular septal B/e': 15.8.
Wall Motion:

The mid and distal anterior wall, entire septum, and entire apex are
akinetic. The

inferior wall is mildly hypokinetic. Ali remaining scored segments are
normal .

RIGHT VENTRICLE
The right ventricle is normal in size.
Pacer wires are noted in the right ventricle. -
Right ventricular systolic function is normal. RV systolic tissue Doppler
velocity

is 11.4 am/s.

Estimated right ventricular systolic pressure is 45 mmHg consistent with
mild
pulmonary hypertension. Estimated right atrial pressure is 3 mmHg based on
IVC . ,

assessment.

LEFT ATRIUM
The left atrial cavity is dilated.

RIGHT ATRIUM .

The right atrial cavity is normal in size. Pacer wires are noted in the
right

atrium,

Inferior Vena Cava:

Ramon, Juan (MR# 5083702) | Page 2 of 5
ANGETLULL, SUGAEL LAVR2Y TT 7 UE? FU oo J SRAVURRRE ATE, VU LI

Case 1:17-cr-20832-DPG Document 71 Entered on FLSD Docket 04/08/2020 Page 8 of 25

The inferior vena cava appears normal measuring 2.0 cm. The vessel
decreases

greater than 50 percent with inspiration.

MITRAL VALVE

The mitral valve leaflets are structurally normal. There is mild (1+)
mitral valve ,

regurgitation. Regurgitant orifice area (PISA) is 0.18 cm?. The pressure
haif

time is 41 msec. The peak mitral E/A ratio is 1.64. The average mitral E/e'
ratio ~
is 25.1. The mitral flow deceleration time is 141 msec. .

TRICUSPID VALVE

The tricuspid valve leaflets are structurally normal. There is mild (1+)
tricuspid
valve regurgitation.

AORTIC VALVE

There is no aortic valve stenosis. There is trace aortic valve
regurgitation.

Tricuspid aortic valve.

PULMONIC VALVE
There is no pulmonic stenosis. There is trace pulmonic valve regurgitation.

PULMONARY ARTERIES
The pulmonary arteries are normal.

INTERATRIAL SEPTUM
There is a patent foramen ovale as detected by Doppler.

PERICARDIUM
There is no pericardial effusion.

CONCLUSIONS :
- Exam indication: Ischemic cardiomyopathy [I25.5] .
~ There is a resting wall motion abnormality in the territory of the LAD.
- The left ventricle is dilated. Left ventricular systolic function is
moderately
decreased. EF = 34 + 5% (2D biplane) Grade III left ventricular diastolic
dysfunction.
- The right ventricle is normal in size. Right ventricular systolic
function is
normal.
The left atrial cavity is dilated.

~ There is a patent foramen ovale as detected by Doppier.

- There are no significant valvular abnormalities.
- ~ Exam was compared with the prior CC echocardiographic exam performed on

Ramon, Juan (MR# 5083702) - Page 3 of 5
a een, WEEE YA TERN FF UU Udo SVRIVUULEN DOLL. UU LI LU LD

Case 1:17-cr-20832- DPG Document 71 Entered on FLSD Docket 04/08/2020 Page 9 of 25

3/19/2019 - there are no significant changes.

Electronically signed by Craig Asher MD on 6/13/2019 at 4:34:04 PM

ee Final kK*

Results-Findings

See Link below for Image
Results Interpreter
Asher, Craig

Result Information _

Status . Provider Status
Final result ( (6/13/2019 4:34PM) Reviewed

 

 

Exam Performed

Dateand Time
06/13/2019 3:11 PM

Resulting Agency

CLEVELAND CLINIC FLORIDA LAB
3100 Cleveland Clinic Blvd
Weston FL 33331

Result Notes for ECHO

Notes recorded by David G Wolinsky: on 6/14/2019 at 12:20 AM EDT
Call patients son

Tell him echo is unchanged but what f wrote in my note 1s more significant

 

Send both to son and to lawyer
Cardiologylmages ne
Get Cardiology Images

Patient Release Status: __. oe
This result is not viewable by the patient.

Recipient List for Orders

‘Sent — ; From _ To —— _ ced ; Forwarded To _ Results
6/13/2019 Cchs, David G " ECHO [1287611371]
4:34 PM Sdynamics Wolinsky

Oru In

Ramon, Juan (MR# 5083702) . Page 4 of 5
LT ay enn Verne es eres any

DUGVUUINRG! LIALS. UU LI ZULZ

Case 1:17-cr-20832-DPG Document 71 Entered on FLSD Docket 04/08/2020 Page 10 of 25

"Routing History

| Priority Sent On .- From oo .
6/14/2019 David G Wolinsky
_220AM oo.
6/13/2019 4:34 Cchs, Sdynamics Oru In
PM
OrderReport
5] order Details
Ramon, Juan (MR# 5083702)

Message
Fo Type
Nichole Sammy Result Notes
DavidG Wolinsky  =—~—=s#Results———

Page 5 of 5
ANEARNIAS, waseese Yarse see we ee wy

Case 1: 17- -cr-20832-DPG Document 71 Entered on FLSD Docket 04/08/2020 Page 11 of 25

. Ramon, Juan MRN: 5083702

Office Visit FLA 6/10/2019 Provider: David G Wolinsky (Cardiotogy)
Cardiology . Primary diagnosis: Ischemic cardiomyopathy
Reason for Visit. CARD Follow Up 3 Month; Referred by David G Wolinsky

Progress Notes

CHIEF COMPLAINTS: Patient presents with:
CARD Follow Up 3 Month

‘David G Wolinsky (Physician) « Cardiology

Juan Ramon is a 59 year old male here today for follow-up of ischemic myopathy

. Anterior wall STEMI September 2018. Successful early PCl.~2 drug-eluting stent
EF 35%. .

Postoperative hypotension.
Post Mi complete heart block with cardiac arrest requiring pacemaker per minute

Postural dizziness and lightheadedness. Blood pressure in the 90s. Trying to exercise.
Defibrillator has not discharged. No edema.

Compliant with diet instructions, compliant with exercise instructions, no bleeding or bruising
_and no major medicine side effects.

PAST MEDICAL HISTORY:

PAST MEDICAL HISTORY 7

Diagnosis BE eed Date

*AICD (automatic cardioverterideiibrllator) present 09/26/2018
Boston Scientific

* Cardiac pacemaker , . 09/26/2018
Boston Scientific

«Hypertension

Occlusion of coronary artery stent 09/24/2018
LAD

*S/P drug eluting coronary stent placement 09/24/2018

*STEMI (ST elevation myocardial infarction) (HCC) 09/24/2018

PAST SOCIAL HISTORY:

PAST SURGICAL HISTORY
Procedure 3" Laterality Date:
-. *AICD - OTHERIBL-V

SOCIAL HISTORY:
Social History
Socioeconomic History

Printed by Andrea Kay, RN at 7/5/19 2:23 PM. Page | of 7 |
A Wen awany © wenema Yarmnen se we wre 6 wey me ~~ eee Ae.

Case 1:17-cr-20832-DPG Document 71 Entered on FLSD Docket 04/08/2020 Page 12 of 25

Marital status: Married
Spouse name: Not on file
Number of children: Not on file
Years of education: Not on file
Highest education level: Not on file
Social Needs
Financial resource strain: Not on file
Food insecurity - worry: Not on file
Food insecurity - inability: Not on file
Transportation needs - medical: Not on file
Transportation needs - non-medical: Not on file
Occupational History
Occupation: Jewery store
‘Tobacco Use
Smoking status: Never Smoker
Smokeless tobacco: Never Used
Substance and Sexuai Activity
Alcohol use: No
Drug use: No
Sexual activity: Not on file
Other Topics
Concerns:
Not on file
Social History Narrative
Not on file

FAMILY HISTORY:
No family history on fite.

ALLERGIES:
Patient has no known allergies.

CURRENT MEDICATIONS:
Current Outpatient | Medications

Medication = * Sig) Dispense’. Refill ‘*
+ atorvastatin (LIPITOR) 40 Take 1 tablet by 90tablet 3
mg tablet mouth daily at
bedtime. _
* metoprolol succinate ER Take 0.5 tablets by
(FOPROL XL) 50 mg 24hr mouth once daily.

tablet

+ ENTRESTO 24-26 mgtablet TAKE 1 TABLET 180tablet 1

BY MOUTH

a ; TWICE DAILY

* nitroglycerin sublingual Dissolve 1 tablet 30tablet 0
(NITROQUICK) 0.3mg St under the tongue
tablet every 5 minutes as
_ .. _ needed.

* aspirin 81 mg chewable Take ttabletby 30tablet 11
_ tablet mouth once daily,

« clopidogrel (PLAVIX) 75mg Take‘ttabletby  30tablet 11
tablet mouth once daily.

Printed by Andrea Kay, RN at 7/5/19 2:23 PM _- | Page 20f7 .
ANQUEAULI, SUGAR [AV RANE rer 6 were me we eK

Case 1:17-cr-20832-DPG Document 71 Entered on FLSD Docket 04/08/2020 Page 13 of 25

* perflutren lipid microspheres inject 1.3 mL 1.3 mL 0
(DEFINITY) 1.1 mg/mL intravenously as
injection (to be provided with directed.
echo procedure)

No current facility-administered medications for this visit.

REVIEW OF SYSTEMS:

GENERAL: Negative for fatigue, significant weight gain and weakness
EYES: No new visual disturbances
ENT: No trouble swallowing, no allergic symptoms, no sinus problems
RESPIRATORY: Negative for cough, sputum, loud snoring or witnessed apneas
Gi: Negative for nausea, vomiting, diarrhea, constipation or abdominal! pain.
NMIUSCULOSKELETAL: Negative for joint pains, joint swelling, muscle cramps and fatigue
' GENITAL/URINARY: Denies.
SKIN: Negative for rashes or lesions
PSYCH: Negative for depression or anxiety
HEMATOLOGYILYMPHOLOGY: Negative for prolonged bleeding, bruising easily or swollen
nodes
ENDOCRINE: Negative for heat or cold intolerance, history of thyroid disease and excessive -
sweating.
NEURO: Negative for headaches, or focal motor or sensory loss.
CONSTITUTIONAL: No fevers, chills or excess unintentional weight change
The remainder of the review of systems is negative

PHYSICAL EXAM:

BP 97/72 | Pulse 84 | Ht 175.3 cm (5 9") | Wt 95.6 kg (210 Ib 11.2 0z) | SpO2 96% | BMI
31.11 kg/m? Body mass index is 34.11 kg/m?.

GENERAL: Alert, oriented., well appearing. No jaundice, anemia, clubbing, or cyanosis. No
distress

SKIN: No rashes, no bruises, no lesions

HEAD: Normocephalic, no masses, lesions, tendemess or abnormalities
EYES: Perria. Sciera clear conjuctiva normalWNL

THROAT: Normal

NECK: Supple, No adenopathy , masses or thyromegaly

NO JVD or HJR.

CAROTIDS: Good carotid upstrokes. No carotid bruit

No lymphadenopathy

LUNGS: Clear to auscultation anterior and posterior

CARDIAC: Regular rate and rhythm. PMI normal, normal S1, S2 no murmur.

ABDOMEN: Soft, non-tender, with no obvious organomegaly or masses. No epigastric bruit.
Aorta not palpable

EXTREMITIES: No edema. No clubbing or cyanosis
PERIPHERAL PULSES: 2+ equal symmetric
.. NEUROLOGICAL: Grossly normal

MUSCULOSKELETAL: No mechanical aids. Normal gait
EKG:

RECENT CARDIAC TESTS:

Printed by Andrea Kay, RN at 7/5/19 2:23 PM | Page 3 of 7
eNeesaawang

 

Nera wee tee ee

Case 1:17-cr-20832-DPG Document 71 Entered on FLSD Docket 04/08/2020 Page 14 of 25

Echo:
Stress Test
Holter:
Other:

LABS:

Glucose (mg/dL) -
Date. . SS \alue
1 o2201 8 101

Potassium (mmol/L) _ - -
10/22/2018 4.3

Sodium (mmol/L)
Date. . SEEM
10/22/2018 142

    

Chioride (mmol/L) .
Dates: - 7" Walue sete ts aft
10/22/2018 109

CO2(mmolL)
Date cas aE Value PORISSE
40/22/2018 27

Creatinine (mg/d) 7
Date: "ae Value 3th
10/22/2018 1.14

 

BUN (mgidL} | ; a.
Date: . “=: Value Tat E op whe:
10/22/2018 17

Anion Gap (more
Date a : Value
40/01/2018 12

Calcium malty
Date: 7 Nalue
10/22/2018 9.4

 

Protein, Total (gil)
Date ooeBl Value -
10/01 2018 7.2

Albumin (g/dL) ate
Date .soeMalue 9 SRE.

Printed by Andrea Kay, RN at 7/5/19 2:23 PM Page 4. of 7
ne -

 

rr eee meg een mer mr ee ee

Case 1:17-cr-20832-DPG “Document 71 Entered on FLSD Docket 04/08/2020 Page 15 of 25
4010112018 3.6

Bilirubin, Total imate

 

‘Date = Value - 2
10/01/2018 0.7
Alkaline Phosphatase (UAL) .

 

1 o/o1018 “65

AST(UL) cee _
Dafec: .. “Wale SET eh

40/01/2018 35

ALT(UR) ne speseene —
Dates 2 ive Nae PED ee
10/01/2018 39

Mf

Hemoglobin (gidL) .
Date weWBle + tae Sey Ae
40/04/2018 138

Hematocrit (%)
Datei: -

 

40/01/2018 "39.8

bates « _ aeaieiue
40/01/2018 12.18

 

Cholesterol, Total {mg/dL}
Bate- -. -BeValue
09/24/2018 225

 

HDL Cholesterol i (mgidt) _
09/24/2018 "73

LDL Cholesterol ing . ine
Sates. 7 ipcfalee BEES LES
09/24/2018 435

Triglyceride (mg/dL) __ a
O9/f24/2018 4

No resutts found for. T3

No results found for: T4

No results found for: T4UPTAKE

No results found for: TSH

CK (U/L) . a
Bate SE Walue 50 Ay,

Printed by Andrea Kay, RN.at 7/5/192:23PM: Page SofT -
KAAAAAAWARG W RORORR Yanna ew eee wey ee --+-

Case 1:17-cr-20832-DPG Document 71 Entered on FLSD Docket 04/08/2020 Page 16 of 25
09/25/2018 2,297

ASSESSMENT AND PLAN:

Ischemic cardiomyopathy (primary encounter diagnosis)
Old mi (myocardial infarction)

Chb (complete heart block) (hec)

Pure hypercholesterolemia

Pacemaker

Disturbed by his hypotension and his inability to tolerate increased doses of
medications which will improve ventricular remodeling. We will continue low dose
Entrresto twice a day. Reduce Toprol 25 mg once a day in the middle of the day. He will
need careful and frequent drug titration by a skilled cardiologist. Recheck echo

Discussed health maintenance and encouraged patient to follow a heart healthy lifestyle with
low fat diet, regular activity and no more than mild alcohol use.

it was a pleasure to participate in his caré. Patient instructed to call if he has any questions,
any new or change in symptoms.

David G. Wolinsky, M.D., F.A.C.C., F.A.S.N.C.

This note may have been created using computerized transcription software and may therefore
include some transcription errors.

CC: Moises A Issa, MD (DrC)
2488 N UNIVERSITY DR
STE 101

Hollywood, FL 33024

Phone: 954-983-9191

Fax: 954-983-1152

Instructions

ed Return in about 2 months (around 8/10/2019).
continue entresto

Take toproil 25 mg (half pill) once day
FLA WES SCHEDULER WORK SHEET - HTML (Printed 6/10/2019), After Visit Summary {Printed 6/10/2019)

Additional Documentation

Vitals: BP 97/72 Pulse 84 Ht 175.3 cm (5' 9°) Wt 95.6 kg (210 Ib 11.2 02) SpO2 96%
BMI 31.11 kg/m? BSA 2.16 m?

Flowsheets: CCHS PDMP NARXCARE SCORES, AMB ROOMING INTAKE MINI
Encounter info: Billing info, History, Allergies, Detailed Report

Communications
{Se Letter sent to Moises A Issa, MD
~ Sent 6/11/2019

 

Printed by Andrea Kay, RN at 7/5/19 2:23 PM: Page 6 of 7
JIAQUNUM, JUG UTA SU Pee arenes wm te me

Case 1:17-cr-20832-DPG Document 71 Entered on FLSD Docket 04/08/2020 Page 17 7 of 25

_ Orders Placed

COMP METABOLIC PANEL (Resulted 6/11 /2019)

COMPLETE BLOOD COUNT W/AUTO DIFF (Resulted 6/11/2019)
BILIRUBIN DIRECT BLD

COMP METABOLIC PANEL

COMPLETE BLOOD COUNT W/AUTO DIFF

ECHO (Resulted 6/13/2019)

Medication Changes
As of 6/10/2019 2:52 PM

Refills Start Date End Date
Added: perflutren lipid microspheres (DEFINITY) 0 6/10/2019 7/5/2019
1.1 mg/mk injection (to be provided with echo
procedure)

inject 1.3 mL intravenously as directed. - INTRAVENOUS

‘Changed: metoprolol succinate ER (TOPROL Xt) 6/10/2019
50 mg 24 hr tablet

Take 0.5 tablets by mouth once daily. - ORAL
Previously: 25 mg ORAL 2 TIMES DAILY

Visit Diagnoses
ischemic cardiomyopathy 125.5
~ Old MI (myocardial infarction) 1252
CHB (complete heart block) (HCC) 144.2
Pure hypercholesterolemia £78.00
Pacemaker Z95.0

Printed by Andrea Kay, RN at 7/5/19 2:23 PM. ‘Page 7 of 7
CaSOSE17 GOBASE CDdeament 68” EMeHEFEP PLSD BRR HIA20L9 © PAGE I UF 9" 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO. 1:17-cr-20832-DPG
UNITED STATES OF AMERICA,
Plaintiff,
vs.

JUAN CARLOS RAMON ITURRALDE

Defendant.

NOTICE OF COUNSELS INTENT TO MOVE THE
THE COURT AT SENTENCING TO HAVE DEFENDANT’S MEDICAL RECORDS
ATTACHED TO THE PRE SENTENCE INVESTIGATION
Defendant through counsel respectfully files this notice of intent to request that the Court permit
the attachment of his medical records to the Pre Sentence Investigation. In support counsel
states, .

1. During the pendency of this case Juan Carlos Ramon suffered a massive heart attack. In

 

the course of the medical intervention at the Cleveland Clinic he died three times on the
operating table and was miraculously revived. The surgeon subsequently remarked to Mr.
Ramon, that in his experience none had ever survived an event so severe.

2. At this point his heart is functioning at somewhat over 33 percent, the rest of his heart
does not function.

3. This request to attach the medical records is to immediately advice and make aware the

severity of his condition to both the designation staff and the medical staff of the Bureau
of Prisons.
COSELIAGBOBSZBPE CDRRHEHE ES  EMEE GP FESD DEC OSIZI2629° Page ot 2 °°

4. Both entities have to be immediately aware that should another episode take place that
per the medical records if there is no immediate intervention Juan Carlos Ramon will die
before he can be transported to a local heart specialty center.

5. That is, his situation will require special monitoring of his condition, and emergency

treatment on an expedited basis otherwise his chances of survival are nil. It is counsels
understanding that heart related emergency treatment cannot be performed at Federal .
Medical Facilities. -

6. To avoid delay in requesting and receiving the records their attachment to the PSI will
permit the Bureau of Prisons to not only make a designation to a Medical facility but also
enable them to act immediately on any episode that may take place.

7. Counsel has given a copy of the full medical records and an Echocardiography Report
performed on 03/19/2019 to the probation officer to be able to effectuate this request
should the Court grant it.

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on January 26, 2018, I electronically filed the foregoing document

with the Clerk of Court, Southern District of Florida, using CM/ECF, and all parties not subject

to electronic notification.
Respectfully submitted,

/S/ ALBERTO F. SARASUA

 

ALBERTO F. SARASDA, Esq.

442 Hampton Lane, Key Biscayne
Florida 33149-1853 Fla.Bar No. 363146
305.361.7480 fx. 305.361.8537
afsarasuakiko@yahoo.com
CASE LAG 2OBSZBPE C DOLE S7  ERIEE OR ESE DBEREEOZAS/2698° Page’ at °°

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO. 1:17CR20832/GAYLES

UNITED STATES OF AMERICA,
Plaintiff,

vs. , DEFENDANT'S 1°" OBJECTIONS/CHANGES

TO PRE-SENTENCE INVESTIGATION
JUAN CARLOS RAMON-ITURRALDE, .

Defendant,

Defendant through counsel hereby files his objections/changes/comments to the Pre-Sentence

Investigation.

Adult Criminal Convictions
1. Page(s) 9, paragraph(s) 22.

The arrest was effectuated by the “Miami River Cops.” He did not run away. He
was in the back yard of the home. He was asked to come out which he did. At one
point he had to go over a fence. Before he was able to come down from the fence
he was pulled down causing some gashes on his legs from the steel prongs above. ’
Once on the ground he was beaten followed by then obligatory dog bite.

Other Criminal Conduct
2. Page(s) 12, paragraph(s) 31.

This incident was defended by counsel on this case. Pursuant to counsel’s request
all efforts to arrest Juan Carlos were stopped. He was then able to appear at the
State Attorney’s Office with several witnesses as to the events:

The altercation began when his then wife tried to shoot him with a 9mm pistol.
Luckily the gun jammed and it would not function. At that time Juan Carlos
quickly left the premises and headed for his parked car followed by his spouse at
this time armed with a stick. As he was attempting to start the car his wife was
beating the car with the stick. Juan Carlos mother, then 75 years old, who lived
across the street came over to attempt to calm things down. The wife, who

- outweighed her by at least 40 pounds, knocked her to the ground. At that time
Juan Carlos came out of his car and to protect his mother knocked the then wife to
CaS@ 2217 4120852 SPS? DobHaneSY ” Enksted Gh So Bake OAH MAY pages org" °°

the ground. He re entered his car and took off knowing that the wife had

contacted the local constabulary who’s norm was to arrest the male first and ask
questions later.

Luckily for Juan Carlos, not only did his mother serve as a witness to the event,
but several neighbors who had ringside seats, appeared before the Assistant State

Attomeys on the case and gave a factual version of the events that dramatically
differed from the victims.

The case was no actioned as a result. When the State asked if he would press

charges for the false accusation, Juan Carlos declined because she was his sons
mother.

3. Page(s) 12, paragraph(s) 32.

This was a reprise of the events on paragraph 31({without the firearm). The State
was asked to review the findings of the Assistants on the prior case, showing

perjury and’the case was Nolle Prossed. The State did not find a need to interview
the defense witnesses.

4. Page(s) 12, paragraph(s) 33.

In this case the property had an owner and a caretaker. The house was to be
forfeited to the federal government. The owner told Juan Carlos that he could go
in the yard and take whatever he thought useful and give him some money for it.
The caretaker was unaware of the arrangement. By the next court date the
caretaker was informed by the owner of the arrangement and the case was no
actioned.

Employment Record

5. Page(s) 16, paragraph(s) 59.

Juan Carlos was unemployed because he had suffered a major heart attack which
left one third to one half of his heart tissue dead. -
CasO8 17 1cr-2OBSBPE CDdeaRneHES7’ EMRBEP EPPS BORAGE” PGs S oF 3! 2°

CERTIFICATE OF SERVICE

1 HEREBY CERTIFY that on February 13, 2019, I electronically filed the foregoing document

with the Clerk of Court, Southern District of Florida, using CM/ECF, and all parties not subject
to electronic notification.

Respectfully submitted,

/S/ ALBERTO F. SARASUA

 

ALBERTO F. SARASUA, Esq.

442 Hampton Lane, Key Biscayne
Florida 33149-1853 Fla.Bar No. 363146
305.361.7480 fx. 305.361.8537
afsarasuakiko@yahoo.com
23 of 25

 

Case 1:17-cr-20832-DPG: Document 71 Entered on FLSD Docket 04/08/2020 Page
CASE INFORMATION —_ :

. Court Case No: F02031302 State Case No.: 132002CF0313020001XX

" Name: RAMON, JUAN C * Date of Birth: 08/30/1960
‘ Date Filed: 10/22/2002 Date Closed: 12/02/2002 Warrant Type:

: Assessment Amount: $0.00 Balance Due: $0.00 Stay Due Date:

: Hearing Date: Hearing Time: Hearing Type:
: Court Room: REGJB - JUSTICE BUILDING, ROOM No. 6-2
‘ Address: 1357 N.W. 12ST

: Previous Case: Next Case:

Judge: FERNANDEZ-KARAVETSOS, MARLENE Defense Attorney:

: Bfile Section: FOO2 File Location: DESTROYED Box Number:

CHARGES

“SeqNo. Charge Charge Type _— Disposition

4 BURGLARY/UNOGC/DWELL FELONY NO ACTION
2 PETIT THEFT "MISDEMEANOR NOACTION

DOCKETS:

:Seq. No. Date Book/Page Docket
14 12/03/2002 DISCHARGE CERTIFICATE ISSUED P7500350630
:13 12/02/2002 CLOSING JUDGE SIGLER. VICTORIAS
12 12/02/2002 AMT/ 8000 DISCHARGED 12/02/2002 POWER/P7500350630
10 1/21/2002 ARRAIGNMENT HEARING SCHEDULED FOR 12/02/2002 AT 09:00
, 8 41/12/2002 ARRAIGNMENT HEARING SCHEDULED FOR 11/21/2002 AT 09:00
7 10/30/2002 INTAKE UNIT ASSIGNED: FSU = CASE SCREENING
6 10/30/2002 INTAKE PROS. ASSIGNED: PORTMAN, ERROL

5 10/22/2002 BOND RECEIVED P7590350630

4 10/22/2002 AMT/ 8000 ISSUED 10/21/2002 POWER/P7500350630

7 10/21/2002 ARRAIGNMENT HEARING SCHEDULED FOR 11/12/2002 AT 09:00

 
CASE INFORMATION

: Court Case No. M92065626 State Case No.: 131992000656260001XX

: Name: RAMON, JUAN CARLOS Date of Birth: 08/30/1959
Date Filed: 05/12/1992 Date Closed: 09/17/1992 Warrant Type:
- Hearing Date: Hearing Time: Hearing Type:

‘ Court Room: REGJB- JUSTICE BUILDING, ROOM No.: 4-10
’ Address: 1351 NW. 12ST

: Previous Case: Next Case:
_ Judge: ALVAREZ-ZANE BETSY Defense Attomey:
. Bfile Section: M004

File Location: DESTROYED Bax Number:

 

05/12/1992 JUDGE OPPENBORN, HENRY t ASSIGNED-SECTION M004

 

Case 1:17-cr-20832-DPG Document 71 Entered on FLSD Docket 04/08/2020 Page 24 of 25

 

CHARGES

“SeqNo. Charge Charge Type Disposition
“7 ASSAULT AND BATTERY COUNTY ORDINANCE NOLLE PROS

fe cee oe a eee eee een tte inet ecco eaen ee teenies ote ee Tocca cette ce veties waite ee ae ae wee

DOCKETS:

Seq.No. Date Book/Page Docket
.26 01/26/1993 . ORDER SETTING ASIDE BOND ESTREATURE
125 01/26/1993 CAB AMT/ 500 DISCHARGED 01/26/1993 POWER/4776530000
24 01/26/1993 CAB AMT/ 500 VACATED 01/26/1993 POWER/4776530000
‘23 91/07/1993 MOTION TO SET ASIDE BOND ESTREATURE FILED 01/07/1993 SET FOR 01/26/1993 AT 09:00

22 09/18/1992 AMT/ 500 DISCHARGED 09/17/1992 POWER/IB20567800

21 09/17/1992 CLOSING JUDGE OPPENBORN, HENRY 1. .
‘20 09/14/1992 SUBPOENA FOR TRIAL - RETURNED CHARLES FERRANTE
-19 09/14/1992 SUBPOENA FOR TRIAL - RETURNED ALEJANDRO CELAYA

18 09/14/1992 SUBPOENA FOR TRIAL - RETURNED RANDY GREENBERG
16 09/02/1992 TRIAL HEARING SCHEDULED FOR 09/17/1992 AT 10:00
(14 08/14/1992 - TRIAL HEARING SCHEDULED FOR 08/27/1992 AT 10:00

n 07/17/1992 REPORT RE: STATUS SET FOR 08/14/1992 AT 09:00

9 06/25/1992 ARRAIGNMENT HEARING SCHEDULED FOR 07/16/1992 AT 09:00

3 06/24/1992 NOTICE OF APPEARANCE AND PLEA
‘8 06/12/1992 CAB AMT/ 500 ESTREATED 06/12/1992 POWER/4776530000

7 05/14/1992 ARRAIGNMENT HEARING SCHEDULED FOR 06/12/1992 AT 09:00

6
TT Er

  

Case 1:17-cr-20832-DPG Document 71 Entered on FLSD Docket 04/08/2020: Pag 25 of 25

ee

 

 

90-026 92 lasoeey

Sess

d
Ql¥d 3OVLSOd 'S'N

|

8clee

i

I-IT wooy anuany Jw}

    

  

SCTEE Ti [Ul

  

asnoy ino)

   

sajAnd ‘d ul4ing abpnr ajqoiouoyq

7

G@L@ T4950 OOOO O9T0 Eto

 

:
O¢0t
M3DIAMIS TeASOd
‘Ss S O34INA :
Ea usia

LE TETIEE GB)

eeieeien tartan re =p Per Peper dep larg haps Ae ley der aKerkeclerlrylaadlaalintan tol ike’

OZEECE TJ ‘uaseM
41g Aewuiey 9/6
uowrey 5 uenr

  
  
